Citation Nr: 0819960	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran is 
service-connected for low back strain with degenerative 
changes, rated as 60 percent disabling.  The record shows 
that the veteran suffers from multiple non-service connected 
disabilities, including residual back problems from surgery 
for a benign tumor in the spinal cord.  It is also well-
documented that the veteran has limited mobility and is need 
of constant supervision.  Notably, in a November 2006 letter, 
T. G. Murray, M.D. stated that the veteran's back pain 
limited his mobility and it was difficult to ascertain how 
much of his back pain resulted from his pre-existing back 
pain or from his back surgery.  On remand, the veteran should 
be afforded an examination to determine if his limited 
mobility is primarily due to his service-connected back 
disorder, his back surgery, or some other disability. 

The veteran requested hearings before a Decision Review 
Officer and the Board (videoconference).  An undated report 
of contact refers to a telephone conversation between the 
veteran and a RO employee and indicates "Can appeal be 
settled without a hearing because of the status of his 
getting around."  This was construed by the RO as a 
withdrawal of the hearing request, but this matter should be 
clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and clarify 
whether he has withdrawn his request for 
RO and Board hearings.  If not, schedule 
the veteran for a hearing(s) per his 
request.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether any of his conditions 
render him permanently bedridden or so 
helpless as to be in need of regular aid 
and attendance, or whether he is 
substantially confined to his house or its 
immediate premises.  In this regard, if 
the veteran is found to be in need of 
regular aid and attendance, or to be 
substantially confined to his house, the 
examiner should specifically comment as to 
whether the veteran is so disabled 
primarily as a result of his service-
connected low back strain with 
degenerative changes, or whether he is 
primarily disabled as a result of his 
nonservice-connected disabilities (to 
include residuals from his spinal cord 
surgery).  Any further indicated studies 
must also be conducted.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed, and the rationale for 
all opinions must be provided.

3.  Then, readjudicate the veteran's claim 
for special monthly compensation on the 
basis of the need for regular aid and 
attendance of another person or by reason 
of being housebound.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



